Citation Nr: 1747777	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for nonunion, medial epicondylitis, left elbow.

2. Entitlement to service connection for nonunion medial epicondylitis, left elbow.

3. Entitlement to service connection for a respiratory condition, due to tear gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had active duty service from May 27, 1970 to July 18, 1970.  He died in January 2012.

The Veteran passed away while this case was remanded, and the Appellant has been substituted for the Veteran after she filed an Application for Dependency and Indemnity Compensation, Pension, and Accrued Benefits by Surviving Spouse (VA Form 21-534) in January 2012.  The VA Form 21-534 does not appear to be of record before the Board.  However, that claim was subsequently adjudicated in June 2012 by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota and has not been appealed.  Consequently, the only issues remaining before the Board are issues which were on appeal at the time of the Veteran's death, and listed on the cover page.

These matters come before the Board of Veterans' Appeals (Board) on appeal from   an August 2008 rating decision of the (VA) Regional Office (RO) in Phoenix, Arizona.  Despite the fact that the PMC in St. Paul has rendered a decision on a separate matter in this case, jurisdiction below remains with the RO in Phoenix.

As previously indicated, in August 2011, this case was remanded by the Board for additional development.

A hearing was also held in these matters in June 2011.  However, the Veterans Law Judge (VLJ) who conducted this hearing is no longer available to participate in this decision.  VA sent notice to the Appellant's address of record advising of this development and of the Appellant's right to have an additional hearing if she chooses.  That notice was returned as undeliverable.  However, because the correspondence was properly sent to the address specified by the Appellant, the Board has determined to proceed with the appeal.  See 38 C.F.R. § 1.710 (2016) (stating that correspondence is to be directed to the address specified by the claimant and setting forth the procedures in the event that a current address is not specified).

The issues of entitlement to service connection for left elbow nonunion and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 1985 Board decision denied service connection for the left elbow condition that is the subject of this claim to reopen.

2.  Additional evidence received since the 1985 Board decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the 1985 Board decision and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The 1985 Board decision that denied service connection for the left elbow condition is final and binding.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100 (2016).

2. New and material evidence has been received to reopen the issue of service connection for the left elbow condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the Appellant's petition to reopen the claim for service connection for the left elbow condition is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.  The Board, however, is remanding the service connection claims for additional development, rather than immediately readjudicating it de novo on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Appellant's appeal regarding the Veteran's left elbow condition arises from the contention that the Veteran's pre-existing elbow injury was aggravated during his service.

Service connection was denied by the 1985 Board decision because the record demonstrated that the Veteran's left elbow condition clearly and unmistakably pre-existed his service and had not been aggravated by his service.  The Veteran did not appeal this decision, and it became final on the date it was issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a) (2016).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, the evidence received since the last final denial includes a statement from the Veteran's physician from June 2011 that indicates that the Veteran's left elbow was injured during his service.  Assuming the credibility of this opinion, as the Board must for this purpose, the Board finds that the new and material evidence has been received to reopen this previously denied claim.  This evidence was not previously before agency decision makers in 1994 or 2010 and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; Fortuck, 17 Vet. App. at 179-80;  Justus, 3 Vet. App. 510.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen the claim for service connection for the left elbow condition is granted.


REMAND

The Board finds that a remand is required before the claims for service connection for the left elbow condition and a respiratory condition can be adjudicated on the merits.

First, as previously described, the VA Form 21-534 provided by the Appellant does not appear to be of record.  On remand, the RO must make the required efforts to locate this form and ensure that it is associated with the claims file.

Second, with regard to the claim for service connection for the left elbow condition, the Board finds that the June 2011 statement received from the Veteran's provider was not quite clear whether the provider was opining that the Veteran's elbow was initially injured during the Veteran's service or that the extant injury to the Veteran's left elbow was aggravated by the conditions of the Veteran's service.  In light of this lack of clarity, the Board finds that an opinion is necessary to guide the Board in the final adjudication of this matter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the claim for a respiratory condition, the Veteran's provider stated in a June 2011 letter that the Veteran was exposed to tear gas during his service and subsequently developed respiratory symptoms.  The Veteran's provider did not, however, provide a clear statement as to the etiology of the Veteran's respiratory conditions.  The Veteran's service treatment records do not contain any indication that the Veteran made respiratory complaints or reported his exposure to tear gas.  However, the Veteran's military personnel records do not appear to have been previously requested.  Consequently, the Board finds that these records should be obtained, and, if the Veteran's exposure to tear gas can be established from them, that VA should obtain an opinion as to whether the Veteran's subsequently diagnosed respiratory conditions were caused by the Veteran's exposure.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) & (e) (2016). 

Accordingly, the case is REMANDED for the following actions:

1. Make all efforts to locate the Veteran's military personnel records and the VA Form 21-534 submitted by the Appellant after the Veteran's passing (along with any other documents submitted by the Veteran or the Appellant that are not associated with the claims file).  If after exhaustive efforts the RO determines that these records do not exist or cannot otherwise be obtained, the Appellant should receive notice as required by 38 C.F.R. § 3.159(e)(1).

2. Arrange for the Veteran's claims file to be provided to an appropriate VA examiner to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left elbow condition was aggravated (worsened to any extent) by the Veteran's service.  

If aggravation is found, then the VA examiner should also render an opinion as to whether there is clear and unmistakable (i.e., undebatable) evidence that the increase in disability shown in service was due to the natural progress of the disease.

In answering the above questions, the examiner should consider and discuss the June 2011 statement from the Veteran's provider.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. If the Veteran's personnel records establish his exposure to tear gas, arrange for the Veteran's claims file to be provided to an appropriate VA examiner for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory condition was caused by this exposure.

In answering this question, the examiner should consider and discuss the June 2011 statement from the Veteran's provider.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Appellant and her representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


